


Exhibit 10.8

 

EXECUTION VERSION

 

INFORMATION TECHNOLOGY AGREEMENT

 

DATED AS OF DECEMBER 31, 2012

 

by and between

 

ABBOTT LABORATORIES

 

and

 

ABBVIE INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS

1

 

 

 

ARTICLE II. SERVICES

4

 

 

 

Section 2.01

Services

4

Section 2.02

Transition Services Agreements and Conflicts

5

Section 2.03

Performance of Services

5

Section 2.04

Charges for Services and Performance of Separation Projects

6

Section 2.05

Change Control Procedures

7

Section 2.06

Transitional Nature of Services

7

Section 2.07

Cooperation

7

Section 2.08

Use of Third Parties

7

Section 2.09

Security Procedures

8

Section 2.10

Consents

8

 

 

 

ARTICLE III. OWNERSHIP AND LICENSE RIGHTS IN MATERIALS

9

 

 

 

Section 3.01

Owned Materials

9

Section 3.02

Developed Materials

10

Section 3.03

General Rights and Obligations Regarding Materials

11

 

 

 

ARTICLE IV. BILLING; TAXES

11

 

 

Section 4.01

Procedure

11

Section 4.02

Late Payments

12

Section 4.03

Taxes

12

Section 4.04

No Set-Off

12

 

 

 

ARTICLE V. TERM; TERMINATION OF WORK PLANS; TRANSFER ASSISTANCE

12

 

 

Section 5.01

Term

12

Section 5.02

Termination of Work Plans

13

Section 5.03

Post-Termination Services

14

 

 

 

ARTICLE VI. CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

14

 

 

Section 6.01

Confidentiality Obligations

14

Section 6.02

No Release, Return or Destruction

14

Section 6.03

Third-Party Information; Privacy or Data Protection Laws

14

Section 6.04

Protective Arrangements

15

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII. MISCELLANEOUS

15

 

 

Section 7.01

Mutual Cooperation

15

Section 7.02

Limitations on Liability

15

Section 7.03

Indemnification Procedures

16

Section 7.04

Force Majeure

16

Section 7.05

Acceptance

16

Section 7.06

Audit Assistance

17

Section 7.07

Survival of Covenants

17

Section 7.08

Title to Intellectual Property

17

Section 7.09

Subsidiaries

17

Section 7.10

Headings

17

Section 7.11

Independent Contractors

17

Section 7.12

No Third Party Beneficiaries

18

Section 7.13

Governing Law

18

Section 7.14

Disputes; Equitable Relief

18

Section 7.15

Interpretation

18

Section 7.16

Survival

19

Section 7.17

Assignment

19

Section 7.18

Amendment

19

Section 7.19

Waivers of Default

19

Section 7.20

Notices

19

Section 7.21

Counterparts

20

Section 7.22

Entire Agreement

20

Section 7.23

Corporate Power

21

Section 7.24

Signatures and Delivery

21

Section 7.25

Severability

21

Section 7.26

Further Assurances

21

Section 7.27

Public Announcements

22

Section 7.28

Mutual Drafting

22

 

ii

--------------------------------------------------------------------------------


 

THIS INFORMATION TECHNOLOGY AGREEMENT, dated as of December 31, 2012 and
effective as of the Effective Time, is by and between ABBOTT LABORATORIES, an
Illinois corporation (“Abbott”), and ABBVIE INC., a Delaware corporation
(“AbbVie”).

 

RECITALS:

 

WHEREAS, the board of directors of Abbott has determined that it is appropriate
and advisable to separate Abbott’s research-based pharmaceuticals business from
its other businesses;

 

WHEREAS, in order to effectuate the foregoing, Abbott and AbbVie have entered
into a Separation and Distribution Agreement, dated as of November 28, 2012 (the
“Separation and Distribution Agreement”), which provides for, among other
things, the contribution from Abbott to AbbVie of certain assets, the assumption
by AbbVie of certain Liabilities from Abbott, the distribution by Abbott of
AbbVie common stock to Abbott shareholders, and the execution and delivery of
certain other agreements in order to facilitate and provide for the foregoing,
in each case subject to the terms and conditions set forth therein;

 

WHEREAS, in order to ensure an orderly transition under the Separation and
Distribution Agreement it will be necessary for each of the Parties (as defined
herein) to cooperate to provide for the separation of various information
technology systems and services that are currently shared between the Parties,
are provided by one Party to the other or are planned to be implemented by both
Parties; and

 

WHEREAS, the Parties intend that all separation activities to be completed under
this Agreement shall be completed by the end of the two-year term of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and subject to and on the terms and
conditions herein set forth, the Parties hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Abbott” has the meaning set forth in the Preamble.

 

“Abbott Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

 “Abbott GIS Standard Rates” means the list of hourly charges agreed upon by
Abbott Global Information Services and Abbott’s finance and business
organization for the provision of information technology services by Abbott
Global Information Services personnel to business units and divisions of Abbott,
for the period commencing January 1, 2013 and ending December 31, 2013, as such
rates are adjusted or amended from time to time.

 

--------------------------------------------------------------------------------


 

“Abbott Owned Materials” has the meaning set forth in Section 3.01(a).

 

“AbbVie” has the meaning set forth in the Preamble.

 

“AbbVie Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

“AbbVie IT Agreement” means any IT Agreement which is held in the name of Abbott
or any Abbott Subsidiary, and which is used exclusively in connection with, or
relates solely to, the AbbVie Business.

 

“AbbVie Owned Materials” has the meaning set forth in Section 3.01(b).

 

“Agreement” means this Information Technology Agreement and each of the
Schedules hereto.

 

“Ancillary Agreements” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Approved Supplier List” means the list of suppliers approved by Abbott GIS for
work on the Parties’ information technology systems and services, as of the
Effective Time.

 

“Assignment Efforts” has the meaning set forth in Section 2.10(b).

 

“Change of Control” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Charges” has the meaning set forth in Section 2.04(a).

 

“Consents” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Derivative Work” means a work based on one or more preexisting works, including
a condensation, transformation, translation, modification, expansion or
adaptation that, if prepared without authorization of the owner of the copyright
of such preexisting work, would constitute a copyright infringement under
applicable law, but excluding the preexisting work.

 

“Developed Materials” means any Materials (including software), or any
modifications, enhancements or Derivative Works thereof, which (a) are jointly
developed by or on behalf of the Parties or any of their Subsidiaries in
connection with or as part of the Services and (b) are not otherwise Abbott
Owned Materials or AbbVie Owned Materials.

 

“Effective Time” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Expiration Date” has the meaning set forth in the Section 5.01.

 

“Governmental Authority” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Group A Work Plan” has the meaning set forth in Section 2.04(a)(i).

 

2

--------------------------------------------------------------------------------


 

“Group B Work Plan” has the meaning set forth in Section 2.04(a)(ii).

 

“Group C Work Plan” has the meaning set forth in Section 2.04(a)(iii).

 

 “IT Agreement” means any software license or Third Party service agreement that
is:  (a) used by either Party or its Subsidiaries (i) to provide Services or
Materials under this Agreement; or (ii) used to provide any information
technology services under the TSA; or (b) required in connection with the
operation of the information technology systems and services of the AbbVie
Business.

 

“Liabilities” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Materials” shall mean all computing, networking, telecommunications and other
equipment (firmware and hardware); all software programs and programming (and
all modifications, replacements, upgrades, enhancements, documentation,
materials and media related thereto), including all machine readable and object
code, and all source code, utilities, tools and validation packages; and all
other literary works, other works of authorship, specifications, design
documents and analyses, processes, methodologies, programs, program listings,
programming tools, user manuals, documentation, reports, drawings, databases,
machine readable text and files, data and similar items.

 

“Parties” means the parties to this Agreement.

 

“Party” means each Party to this Agreement.

 

“Person” has the meaning set forth in the Separation and Distribution Agreement.

 

“Primary Beneficiary” means, with respect to Services set forth in any Work
Plan, the Party for which the provision of such Services would facilitate such
Party’s ability to operate independently.

 

“Prime Rate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Provider” has the meaning set forth in Section 5.01.

 

“Provider Upgrade Charges” has the meaning set forth in Section 2.04(a)(i).

 

“Recipient” has the meaning set forth in Section 5.01.

 

“Representative” has the meaning set forth in Section 6.01.

 

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

 

“Separation Project” means each individual project that is described in the
Separation Projects Plan, and that is or will be described in greater detail in
one or more Work Plans.

 

“Separation Projects Plan” means the high level description of information
technology separation projects and the associated timeline for completing those
projects that the Parties will undertake pursuant to this Agreement to
accomplish the separation of the information technology

 

3

--------------------------------------------------------------------------------


 

systems and services, as such initial list is set forth in Schedule A, and as
the same may be amended from time to time.

 

“Service Extension” has the meaning set forth in Section 5.01.

 

“Services” means the services related to the separation of Abbott’s and AbbVie’s
information technology systems and services.

 

“Shared IT Agreement” means any IT Agreement that is held in the name of Abbott
or any Abbott Subsidiary, which is used in connection with the Abbott Business
and the AbbVie Business.

 

“Subsidiary” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Taxes” has the meaning set forth in the Separation and Distribution Agreement.

 

“Third Party” means any Person other than Abbott, any Abbott Subsidiary, AbbVie
and any AbbVie Subsidiary.

 

“TSA” has the meaning set forth in Section 2.02.

 

“TSA Service” has the meaning set forth in Section 2.04(a)(i).

 

“U.S.” or “United States” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Work Plan” means each document in the form set forth in Schedule B that is
executed by the Parties pursuant to this Agreement, including each applicable
“RFSS”, “Contract” or similar document referenced on such Work Plan, that
details the work effort and further describes the Services to be performed by
Abbott and/or AbbVie in connection with a particular Separation Project(s).

 

ARTICLE II.

 

SERVICES.

 

Section 2.01          Services.  Each of the Parties agrees to provide, or cause
its respective Subsidiaries to provide, the applicable Services set forth in any
Work Plan to Abbott or AbbVie, respectively, and/or any of their Subsidiaries,
as designated in the Work Plan.  Each of the Parties further agrees to use good
faith in negotiating any Work Plans which are not completed as of the date
hereof.  The Parties will cooperate in good faith to identify any additional
services that may be reasonably required to facilitate a smooth transition and,
for each such service, will:  (a) negotiate one or more Work Plans setting forth
the service, with the terms thereof to be determined by the Parties and (b)
amend the Separation Projects Plan to include the service, to the extent
necessary.  This Agreement is a master agreement.  Each of the Parties,
respectively, shall be responsible and liable for all the obligations under this
Agreement of each of their respective Subsidiaries that performs Services
hereunder.

 

4

--------------------------------------------------------------------------------


 

Section 2.02          Transition Services Agreements and Conflicts.  The Parties
have entered into that certain U.S. Transition Services Agreement and that
certain Ex-U.S. Transition Services Agreement (collectively, the “TSA”) dated as
of the same date as this Agreement.  The TSA is intended to cover all services
described therein that the Parties will require to continue to operate their
respective businesses after the Effective Time including, without limitation,
information technology services.  This Agreement is intended to cover the
additional work effort that must be performed, and Materials that must be
developed or procured, to separate the information technology systems and
services that (a) are provided by one of the Parties or one or more of its
Subsidiaries, to the other Party or one or more of its Subsidiaries, under the
TSA, (b) are shared at the Effective Time between the Parties and/or their
respective Subsidiaries or (c) are to be implemented by mutual agreement of the
Parties.  If there is a conflict regarding Services provided under this
Agreement, and similar services described in the TSA, this Agreement shall
govern and control over such Services.  If there is a conflict between the
provisions of this Agreement and those of the Separation and Distribution
Agreement, this Agreement shall govern and control with respect to the subject
matter addressed in this Agreement.

 

Section 2.03          Performance of Services.

 

(a)           Each of the Parties shall, and shall cause its Subsidiaries to,
perform its duties and responsibilities hereunder in good faith and in a timely
manner.  Neither Abbott nor AbbVie, nor any of their respective Subsidiaries,
shall be liable or held accountable, in damages or otherwise, for any error of
judgment or any mistake of fact or law or for anything that Abbott or AbbVie, or
any of their respective Subsidiaries, does or refrains from doing in good faith,
except in the case of their gross negligence or willful misconduct.

 

(b)           Nothing in this Agreement shall require either Party or its
Subsidiaries to perform or cause to be performed any Service in a manner that
would constitute a potential violation of applicable law, the Abbott Code of
Business Conduct or any existing contract or agreement with a Third Party.  If
either Party is or becomes aware of any such potential violation, then such
Party shall use commercially reasonable efforts to promptly send a Notice to the
other Party of any such restriction.

 

(c)           (i) Neither Party nor any of its Subsidiaries will be required to
perform or to cause to be performed any of the Services for the benefit of any
Third Party or any other Person other than the other Party under this Agreement,
and its Subsidiaries, and (ii) EXCEPT AS EXPRESSLY PROVIDED IN AN APPLICABLE
WORK PLAN, EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL SERVICES ARE PROVIDED ON
AN “AS-IS” BASIS, THAT EACH PARTY ASSUMES ALL RISK AND LIABILITY ARISING FROM OR
RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES PROVIDED TO IT AND THAT
EACH PARTY MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
SERVICES, AND HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, NON-INFRINGEMENT OR ANY
OTHER WARRANTY WHATSOEVER.

 

(d)           Each Party shall have the right to engage agents, suppliers,
subcontractors or independent contractors to provide services that are outside
the scope of the Services,

 

5

--------------------------------------------------------------------------------


 

provided that neither Party nor such Third Parties will, either individually or
in connection with one or more other agents, suppliers, subcontractors or
independent contractors (including the Third Parties described in Section
2.08(a), materially adversely affect the Services without the other Party’s
reasonable consent; and provided, further, that the engaging Party shall be
solely responsible for all such agents, suppliers, subcontractors or independent
contractors.

 

Section 2.04          Charges for Services and Performance of Separation
Projects.

 

(a)           Charges; Estimates.  Each Work Plan shall specify the Party that
shall bear the costs and expenses of the Services, including the acquisition,
procurement, leasing or licensing of Materials, and all other costs and expenses
associated with a Party completing a particular Separation Project (all such
costs and expenses are collectively referred to as the “Charges”).  Unless
agreed otherwise in writing by the Parties, the Charges set forth on a Work Plan
shall be allocated as follows:

 

(i)            If a Work Plan sets forth services to be performed in order to
separate the information technology systems and services that are provided by
one of the Parties or one or more of its Subsidiaries, to the other Party or one
or more of its Subsidiaries, under the TSA (each such system or service, a “TSA
Service” and each such Work Plan, a “Group A Work Plan”), then the Party that is
the “Recipient” of the TSA Service under the TSA (or in the case of a TSA
Service provided to a Subsidiary of one of the Parties, the Party whose
Subsidiary is the recipient of the TSA Service) shall be solely responsible for
the Charges set forth on that Group A Work Plan; provided, however, that the
Provider shall be solely responsible for any Charges with respect to that Group
A Work Plan that are incurred in order to optimize, enhance or upgrade the
Provider’s own information technology systems or services (“Provider Upgrade
Charges”).

 

(ii)           If a Work Plan is not a Group A Work Plan and is intended to
establish an information technology system or service that one Party does not
possess at the Effective Time (a “Group B Work Plan”), then such Party shall be
solely responsible for the Charges set forth on that Group B Work Plan;
provided, however, that the Provider shall be solely responsible for any
Provider Upgrade Charges with respect to such Group B Work Plan.

 

(iii)          If a Work Plan is intended to provide both Parties with an
information technology system or service (a “Group C Work Plan”), then the
Parties shall cooperate to apportion the applicable Charges specified on that
Group C Work Plan between the Parties in a manner that is fair to each Party.

 

Any dispute or disagreement over the Charges for a Service or whether a Work
Plan is a Group A Work Plan, a Group B Work Plan or a Group C Work Plan shall be
resolved pursuant to Section 7.14(a).  The Charges for completing Separation
Projects shall be borne by the Parties according to terms to be agreed upon by
the parties, which terms will be determined annually on the basis of the Abbott
GIS Standard Rates (as applied to both Abbott and AbbVie) and as adjusted in
accordance with historical practice; provided, that the Charges shall exclude
any and all amounts for services performed by a Third Party that is not an
agent, supplier, subcontractor or independent contractor of the Party providing
the Services under such Work Plan.

 

6

--------------------------------------------------------------------------------

 

The Charges set forth in a Work Plan shall be a good faith estimate of the
charges for the Services covered by that Work Plan, and shall neither be binding
on the Party providing such estimate nor convert the Work Plan into a
fixed-price contract.  Any such estimate is for informational purposes only, and
the actual fees payable for any Services may be higher or lower than that
estimate, with such higher amounts, if applicable, to be paid by the Party
responsible for such Charges under the applicable Work Plan.  The Charges shall
be calculated and billed in the local currency of the Party providing the
Services.

 

(b)           Reporting Obligations.  The Parties shall be responsible for
overseeing the Separation Projects and the progress of the Services in light of
the estimated Charges.  Each Party shall report to the other Party regarding the
status of each Separation Project in the manner and with the frequency described
in the applicable Work Plan (including the identification of any known overages
in the estimated Charges and an updated estimate to complete such Separation
Project), and, in any event, no less frequently than monthly during the term of
this Agreement.  Unless otherwise agreed in writing, the Parties shall provide
such reporting using the form of status report attached hereto as Schedule C.

 

Section 2.05          Change Control Procedures.  During the term of this
Agreement, Abbott and/or AbbVie may desire a change in the scope, timing and/or
charges for the effort, including modifying, updating and/or refining any Work
Plan or the Separation Projects Plan.  Requests for all changes shall be made in
writing and delivered to the Parties.  The Parties shall review the proposed
change and:  (a) approve it; (b) return it with a request for more detail or
information; or (c) reject it.  The Parties shall agree on any Charges for such
change, including the charges for investigating such change if applicable.  If
the change is authorized, the Parties shall so indicate in writing, which
writing shall constitute approval for the change and the applicable Charges. 
The writing shall also indicate the effect that the change will have on the
other terms and conditions of the applicable Work Plan(s).

 

Section 2.06          Transitional Nature of Services.  The Parties acknowledge
the transitional nature of the Services and agree to cooperate in good faith and
to use commercially reasonable efforts to effectuate a smooth transition and
completion of the Separation Projects.

 

Section 2.07          Cooperation.  In the event that (a) there is
nonperformance of any Service as a result of an event described in Section 7.04,
or (b) the provision of a Service would violate applicable law, the Parties
agree to work together in good faith to arrange for an alternative means by
which the Separation Project may be accomplished.

 

Section 2.08          Use of Third Parties.

 

(a)           Third Parties Used to Provide the Services.  Either Party may
perform its obligations herein through its Subsidiaries or through agents,
suppliers, subcontractors or independent contractors of such Party, or of its
Subsidiaries; provided that each such agent, supplier, subcontractor or
independent contractor (and the individual employees of such Persons) used by a
Party shall be subject to the reasonable prior approval of the other Party.  The
Parties hereby approve the use of any of the suppliers listed on the Approved
Supplier List; provided, however, that each Party reserves the right to
reasonably approve or reject individual employees of such suppliers.  In
addition, if in connection with the provision of Services or Materials

 

7

--------------------------------------------------------------------------------


 

a Party uses any agent, supplier, subcontractor or independent contractor who
has been fired, dismissed or relieved of its obligations by the other Party or
its Subsidiary due to poor performance or other cause, the other Party shall be
entitled to cause the hiring Party to promptly remove and replace such agent,
supplier subcontractor or independent contractor.

 

(b)           Terms Applicable to All Third Parties Used By a Party.  Each Party
shall cooperate with and work in good faith with the agents, suppliers,
subcontractors and independent contractors engaged by the other Party in
connection herewith or in connection with related services that require the
cooperation of such Party.  Such cooperation may include providing reasonable
access to the facilities, systems, equipment and/or software required by the
other Party to provide the Services or such related services, solely to the
extent necessary for such agents, suppliers, subcontractors and independent
contractors to perform the work assigned to them.  The engaging Party shall
cause all such agents, suppliers, subcontractors and independent contractors to
comply with the other Party’s security and confidentiality requirements and
technical policies and procedures.  Notwithstanding anything in this Agreement
to the contrary, a Party shall not be relieved of its obligations under this
Agreement by use of any Subsidiaries, agents, suppliers, subcontractors or
independent contractors.

 

Section 2.09          Security Procedures.  Each Party’s respective security
administration groups shall, subject to the reasonable approval of the other
Party, establish and maintain environmental, safety and facility procedures,
data security procedures and other safeguards against the destruction, loss,
unauthorized access or alteration of systems or Materials of the other Party
which are (a) no less rigorous than those maintained by a Party for its own
information of a similar nature and (b) adequate to meet the requirements of the
other Party’s security policies and applicable law.  In the event a Party
discovers or is notified of a breach or potential breach of security relating to
systems or Materials of the other Party, such Party will expeditiously under the
circumstances notify the other Party, and will cooperate in the investigation
and remediation of the effects of such breach or potential breach of security at
its own expense.

 

Section 2.10          Consents.

 

(a)           AbbVie IT Agreements.  Subject to the Parties obtaining any
required Consents, Abbott or the applicable Abbott Subsidiary shall assign to
AbbVie or the applicable AbbVie Subsidiary any AbbVie IT Agreement.  The
assignment, and the costs of obtaining any required Consent in connection with
the assignment, shall be subject to the terms of the Separation and Distribution
Agreement, and the rights and obligations under such IT Agreement shall be
AbbVie Assets and AbbVie Liabilities and, if applicable, Delayed Transfer Assets
and Delayed Transfer Liabilities, as such terms are defined in the Separation
and Distribution Agreement.  If, despite using their commercially reasonable
efforts, the Parties are unable to obtain a Consent in connection with an AbbVie
IT Agreement, then, unless and until such Consent is obtained, the Parties shall
use their commercially reasonable efforts to use mutually acceptable alternative
approaches to provide the Services or to deliver substantially similar benefits
at the sole cost and expense of AbbVie.

 

(b)           Shared IT Agreements.  Subject to the Parties obtaining any
required Consents, Abbott or the applicable Abbott Subsidiary shall assign to
AbbVie or the applicable AbbVie Subsidiary that portion of any Shared IT
Agreement that relates to the AbbVie Business.

 

8

--------------------------------------------------------------------------------


 

The partial assignment, and the costs of obtaining any required Consent in
connection with the partial assignment, shall be subject to the terms of the
Separation and Distribution Agreement, and the rights and obligations under the
assigned portion of such IT Agreement shall be AbbVie Assets and AbbVie
Liabilities and, if applicable, Delayed Transfer Assets and Delayed Transfer
Liabilities, as such terms are defined in the Separation and Distribution
Agreement.  If, despite using their commercially reasonable efforts, the Parties
are unable to obtain a Consent in connection with a Shared IT Agreement, then,
unless and until such Consent is obtained, the Parties shall use their
commercially reasonable efforts to use mutually acceptable alternative
approaches to provide the Services or to deliver substantially similar
benefits.  The Parties shall use their commercially reasonable efforts to
cooperate in obtaining Consents in connection with Shared IT Agreements
(“Assignment Efforts”).  Following the Effective Time, and the foregoing in this
Section 2.10(b) notwithstanding, any transfer fee to a Third Party to allow
joint-use by Abbott and AbbVie of a Shared IT Agreement prior to the partial
assignment of such Shared IT Agreement shall be split equally between Abbott and
AbbVie.

 

ARTICLE III.

 

OWNERSHIP AND LICENSE RIGHTS IN MATERIALS.

 

Section 3.01          Owned Materials.

 

(a)           Abbott shall be the sole and exclusive owner of Materials which
are used in connection with the Services and are owned by Abbott, or licensed
from Third Parties by Abbott or any of its Subsidiaries, including all
enhancements and Derivative Works of such Materials, including United States and
foreign intellectual property rights in such Materials, and shall retain all of
Abbott’s, its Subsidiaries’ and Third Party licensors’ rights in such Materials
(all such owned, licensed, developed and provided Materials, “Abbott Owned
Materials”).  Subject to the terms of any Consents, Abbott grants to AbbVie, its
Subsidiaries and their contractors and agents a non-exclusive, non-transferable,
worldwide, limited right and license to use, execute, reproduce, display,
perform, modify and distribute the Abbott Owned Materials for the sole purpose
of providing and/or receiving the Services during the term of this Agreement;
provided that this license does not give AbbVie and its Subsidiaries, or their
contractors or agents, the right, and AbbVie and its Subsidiaries, and their
contractors and agents, are not authorized, to sublicense such Materials or use
them for the benefit of other customers or for any other purpose without
Abbott’s prior written consent.  Abbott may, in its sole discretion and upon
such terms and at such prices as the Parties may agree, grant AbbVie a license
to use the Abbott Owned Materials for other purposes and to sublicense such
Materials.

 

(b)           AbbVie shall be the sole and exclusive owner of Materials which
are used in connection with the Services and are owned by AbbVie, or licensed
from Third Parties by AbbVie or any of its Subsidiaries, including all
enhancements and Derivative Works of such Materials, including United States and
foreign intellectual property rights in such Materials and shall retain all of
AbbVie’s, its Subsidiaries’ and Third Party licensors’ rights in such Materials
(all such owned, licensed, developed and provided Materials, “AbbVie Owned
Materials”).  Subject to the terms of any Consents, AbbVie grants to Abbott, its
Subsidiaries and their contractors and agents a non-exclusive, non-transferable,
worldwide, limited right and license to use, execute, reproduce, display,
perform, modify and distribute the AbbVie Owned

 

9

--------------------------------------------------------------------------------


 

Materials for the sole purpose of providing and/or receiving the Services during
the term of this Agreement; provided that this license does not give Abbott and
its Subsidiaries or their contractors or agents, the right, and Abbott and its
Subsidiaries, and their contractors and agents, are not authorized, to
sublicense such Materials or use them for the benefit of other customers or for
any other purpose without AbbVie’s prior written consent.  AbbVie may, in its
sole discretion and upon such terms and at such prices as the Parties may agree,
grant Abbott a license to use the AbbVie Owned Materials for other purposes and
to sublicense such Materials.

 

Section 3.02          Developed Materials.

 

(a)           Ownership.  The Parties shall jointly own all intellectual
property rights in all Developed Materials.  The Parties will, without
limitation, retain the right to make, have made, use, lease, import, offer for
sale, or sell, have sold and practice methods used in the creation or provision
of products or services that incorporate the Developed Materials to the extent
that such actions do not infringe upon the intellectual property rights of the
other Party.  Each Party shall retain the right to grant non-exclusive licenses
to any intellectual property right in the Developed Materials without any
payment or accounting to the other Party.

 

(b)           Cost Sharing of Developed Materials.  The Parties shall mutually
agree on whether and in which countries to file and prosecute patent
applications covering all jointly owned intellectual property in the Developed
Materials, and to maintain patents granted thereunder.  Each party shall have an
opportunity to review and comment on any such filings prior to submission and to
discuss the strategy for preparing, filing, prosecuting, maintaining and
defending any such patent applications or resulting patents, and the Parties
shall share equally any out-of-pocket costs and expenses incurred with respect
to such actions.

 

(c)           Embedded Materials.  To the extent that Abbott Owned Materials or
AbbVie Owned Materials are embedded in any Developed Materials by the owner of
such Materials, the owner of such Materials shall not be deemed to have assigned
its intellectual property rights in such owned Materials to the other Party, but
subject to the terms and restrictions of any Consent, the owner of such embedded
Materials hereby grants to the other Party and its Subsidiaries a worldwide,
perpetual, irrevocable, non-exclusive, fully paid-up license, with the right to
grant sublicenses, to use, execute, reproduce, display, perform, modify,
enhance, distribute and create Derivative Works of such embedded Materials for
the benefit and use of the other Party and its Subsidiaries for so long as such
Materials remain embedded in such Developed Materials.  Notwithstanding the
foregoing, neither Party shall embed any Abbott Owned Materials or AbbVie Owned
Materials into Developed Materials without the express written agreement of both
Parties to do so, as set forth in the applicable Work Plan.  In addition, should
either Party incorporate into Developed Materials any intellectual property
subject to Third Party patent, copyright or license rights, any ownership or
license rights granted herein with respect to such Materials shall be limited by
and subject to any such patents, copyrights or license rights; provided that,
prior to incorporating any such intellectual property in any Materials, the
Party incorporating such intellectual property in the Materials has disclosed
this fact and obtained the prior written approval of the other Party and has
obtained any Consents.

 

(d)           Source Code and Documentation.  If either Party requests that the
source code for particular Materials be placed in escrow for the benefit of the
requesting Party, then

 

10

--------------------------------------------------------------------------------


 

the Parties shall cooperate in good faith to establish such source code escrow
arrangements on terms and conditions that shall be reasonably acceptable to both
Parties.

 

Section 3.03          General Rights and Obligations Regarding Materials.

 

(a)           Copyright Legends.  Each Party agrees to reproduce copyright
legends which appear in the ordinary course on any portion of the Materials
which may be owned by the other Party or Third Parties.

 

(b)           No Implied Licenses.  Except as expressly specified in this
Agreement, nothing in this Agreement shall be deemed to grant to one Party, by
implication, estoppel or otherwise, license rights, ownership rights or any
other intellectual property rights in any Materials owned by the other Party or
any Subsidiary of the other Party.

 

(c)           Residuals.  Nothing in this Agreement shall restrict any employee
or representative of a Party from using general ideas, concepts or know-how
relating to the Services or Materials that are retained solely in the unaided
memory of such employee or representative after performing the obligations of a
Party under this Agreement, except to the extent that such use infringes upon
any patent, copyright or other intellectual property right of a Party or its
Subsidiaries; provided, however, that this Section shall not be deemed to limit
either Party’s obligations under this Agreement with respect to the disclosure
or use of confidential information or Materials of the other Party.  An
individual’s memory is unaided if the individual has not intentionally memorized
the confidential information or subject Materials for the purpose of retaining
and subsequently using or disclosing it.

 

(d)           Required Consents.  Each Party shall use commercially reasonable
efforts to obtain all Consents necessary in connection with (i) in the case of
Abbott, all Abbott Owned Materials, and (ii) in the case of AbbVie, all AbbVie
Owned Materials.  Each of the Parties will reasonably cooperate with the other
in obtaining such Consents.

 

ARTICLE IV.

 

BILLING; TAXES.

 

Section 4.01          Procedure.  Each Work Plan shall set forth (a) the types
of, (b) where possible, an estimate of, and (c) an allocation of, the Charges
that each Party will be financially responsible for in connection with the
Services and the Materials to be developed, procured or provided pursuant to a
Work Plan.  Where Charges are to be paid to a Third Party for Services or
Materials under a Work Plan, the Party listed as the responsible Party under the
Work Plan shall pay such Charges directly to the Third Party.  Where Charges are
to be paid to the other Party, the Party who is entitled to reimbursement for
Services or other Charges pursuant to a Work Plan shall issue an invoice
detailing such charges to the other Party.  Amounts payable pursuant to the
terms of this Agreement shall be paid to the invoicing Party on a monthly basis,
which amounts shall be due within thirty (30) days after the date of invoice. 
All amounts due and payable hereunder shall be invoiced and paid in U.S.
dollars.

 

11

--------------------------------------------------------------------------------


 

Section 4.02          Late Payments.  Charges not paid when due pursuant to this
Agreement shall bear interest at a rate per annum equal to the Prime Rate plus
two percent (2%), or the maximum legal rate whichever is lower.

 

Section 4.03          Taxes.  The Party invoiced for Charges under a particular
Work Plan shall be responsible for and pay any and all Taxes incurred in
connection with the Services under that Work Plan, including all sales, use,
value-added and similar Taxes, but excluding Taxes based on the other Party’s
net income and non-income Taxes imposed on the other Party for goods or services
used or consumed in providing the services.  Notwithstanding anything to the
contrary in the previous sentence or elsewhere in this Agreement, the Recipient
shall be entitled to withhold from any payments to the Provider any such Taxes
that Recipient is required by Law to withhold and shall pay such Taxes to the
applicable Tax Authority.

 

Section 4.04          No Set-Off.  Except as mutually agreed to in writing by
Abbott and AbbVie, no Party or any of its Subsidiaries shall have any right of
set off or other similar rights with respect to (a) any amounts received
pursuant to this Agreement or (b) any other amounts claimed to be owed to the
other Party or any of its Subsidiaries arising out of this Agreement.

 

ARTICLE V.

 

TERM; TERMINATION OF WORK PLANS; TRANSFER ASSISTANCE.

 

Section 5.01          Term.  This Agreement will expire two (2) years after the
Effective Time (the “Expiration Date”).  In the event that, despite commercially
reasonable efforts by both Parties, there are uncompleted Work Plans at the
Expiration Date, the Party receiving Services pursuant to the uncompleted Work
Plan (the “Recipient”) may elect to extend the term of this Agreement one time
with respect to a Group A Work Plan or Group B Work Plan (any such extension, a
“Service Extension”) by notifying the Party providing Services (the “Provider”)
no later than three (3) months prior to the Expiration Date.  The term of this
Agreement may only be extended with respect to an uncompleted Group C Work Plan
by mutual agreement.

 

(a)           If the requested Service Extension is for a period of twelve (12)
months or less past the Expiration Date and the applicable services are not set
forth in a Group C Work Plan, then the Provider shall be obligated to provide
such requested Service Extension and the Parties shall in good faith
(i) negotiate the terms of an amendment to the applicable Work Plan, which
amendment shall be consistent with the terms of the applicable Service, and
(ii) determine the costs and expenses (which shall not include any Charges
payable under this Agreement), if any, that would be incurred by the Provider or
the Recipient, as the case may be, in connection with the provision of such
Service Extension, which costs and expenses shall be determined pursuant to
Section 2.04(a), except that all references to “Service” therein shall refer to
the Service Extension.

 

(b)           If the requested Service Extension is for a period of longer than
twelve (12) months past the Expiration Date or the applicable services are set
forth in a Group C Work Plan, then the Parties shall determine whether the
Provider shall provide the applicable Service for the requested Service
Extension period.  If the Parties determine that the Provider shall provide such
Service during the requested Service Extension period, then the Parties shall in

 

12

--------------------------------------------------------------------------------


 

good faith (i) negotiate the terms of an amendment to the applicable Work Plan,
which amendment shall be consistent with the terms of the applicable Service and
promptly provide a copy thereof to the Parties, and (ii) determine the costs and
expenses (which shall not include any Charges payable under this Agreement), if
any, that would be incurred by the Provider or the Recipient, as the case may
be, in connection with the provision of such Service Extension, which costs and
expenses shall be determined pursuant to Section 2.04(a).  Each amended Work
Plan, as agreed to in writing by the Parties, shall be deemed part of this
Agreement as of the date of such amendment and any Services provided pursuant to
such Service Extensions shall be deemed “Services” provided under this
Agreement, in each case subject to the terms and conditions of this Agreement. 
The Parties acknowledge and agree that (A) there may be interdependencies among
the Services being provided under this Agreement, (B) the ability to extend the
provision of a particular Service in accordance with this Agreement may be
dependent on the extension of another Service, (C) upon the request of either
Party, the Parties shall determine whether any such interdependencies exist with
respect to the particular Service that the Recipient is seeking to extend in
accordance with this Section 5.01 and (D) to the extent the Parties have
determined that such interdependencies exist, the Parties shall negotiate in
good faith to amend the applicable Work Plan relating to such other Service,
which amendment shall be consistent with the terms of comparable Services.

 

(c)           No later than three (3) months prior to the Expiration Date, the
Parties shall meet and confer to discuss the status of all uncompleted Work
Plans and, where feasible, develop a plan to complete such Work Plans on or
before the Expiration Date.

 

Section 5.02          Termination of Work Plans.

 

(a)           Termination for Convenience.  Upon receipt by the Provider of at
least ninety (90) days’ prior written notice, the Recipient under a Group A Work
Plan or Group B Work Plan may terminate such Work Plan without the consent of
the Provider; provided that (i) the Recipient shall be solely responsible for
completing such Work Plan during the term of this Agreement, (ii) upon receipt
of such notice, the Provider shall be released from all responsibility in
connection with the terminated Work Plan, except as provided in Section 5.02(b),
and (iii) the Recipient shall reimburse the Provider for any incremental costs
or fees actually incurred by the non-terminating Party as a result of such early
termination (e.g., fixed charges that are not cancellable without a charge or
fee and which would have been offset by payment to the Provider of Charges set
forth in the terminated Work Plan).

 

(b)           Transfer Assistance.  Upon receipt of a notice to terminate a Work
Plan pursuant to Section 5.02(a), each Party shall provide to the other Party
such assistance as is reasonably necessary to permit the orderly transfer of the
Services to be performed under such Work Plan to the terminating Party,
including providing reasonable access to any facilities, systems, data equipment
and/or software being used by the other Party to provide the Services under the
terminated Work Plan; provided that the terminating Party shall comply with the
other Party’s security and confidentiality requirements in connection with such
access.

 

(c)           Termination of Group C Work Plans.  A Party may terminate a Group
C Work Plan only with the prior written consent of the other Party.

 

13

--------------------------------------------------------------------------------


 

Section 5.03          Post-Termination Services.  No later than nine (9) months
after the Effective Time, the Parties shall discuss in good faith the
possibility of AbbVie receiving from Abbott, following termination of the TSA
and expiration of this Agreement, information technology services of a type and
nature to be discussed.  Neither party shall have any obligation to agree to any
such services.

 

ARTICLE VI.

 

CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS.

 

Section 6.01          Confidentiality Obligations.  Subject to Section 6.03 and
except as contemplated by or otherwise provided in this Agreement, Abbott, on
behalf of itself and each of the Abbott Subsidiaries, and AbbVie, on behalf of
itself and each of the AbbVie Subsidiaries, agrees to hold, and to cause its
respective directors, officers, employees, agents, accountants, counsel and
other advisors and representatives (each, a “Representative”) to hold, in strict
confidence, with at least the same degree of care that applies to Abbott’s
confidential and proprietary information pursuant to policies in effect as of
the date hereof, all confidential and proprietary information and Materials
concerning the other Party (or its business) and the other Party’s Subsidiaries
(or their respective businesses) that is either in its possession (including
confidential and proprietary information and Materials in its possession prior
to the date hereof) or furnished by the other Party or the other Party’s
Subsidiaries or their respective Representatives at any time pursuant to this
Agreement, and shall not use any such confidential and proprietary information
or Materials other than for such purposes as may be expressly permitted
hereunder or thereunder, except, in each case, to the extent that such
confidential and proprietary information or Materials has been:  (a) in the
public domain or generally available to the public, other than as a result of a
disclosure by such Party or any of its Subsidiaries or any of their respective
Representatives in violation of this Agreement; (b) later lawfully acquired from
other sources by such Party or any of its Subsidiaries, which sources are not
themselves bound by a confidentiality obligation or other contractual, legal or
fiduciary obligation of confidentiality with respect to such confidential and
proprietary information or Materials; or (c) independently developed or
generated without reference to or use of the respective proprietary or
confidential information or Materials of the other Party or any of its
Subsidiaries.  If any confidential and proprietary information or Materials of
one Party or any of its Subsidiaries is disclosed to another Party or any of its
Subsidiaries in connection with providing services to such first Party or any of
its Subsidiaries under this Agreement, then such disclosed confidential and
proprietary information and Materials shall be used only as required to perform
such services.

 

Section 6.02          No Release, Return or Destruction.  Each Party agrees not
to release or disclose, or permit to be released or disclosed, any such
information or Materials to any other Person, except its Representatives who
need to know such information or Materials, and except in compliance with
Section 6.03.  Information or Materials furnished by the other Party after the
Effective Time pursuant to this Agreement shall be subject to the provisions of
Section 6.03 of the Separation and Distribution Agreement.

 

Section 6.03          Third-Party Information; Privacy or Data Protection Laws. 
Each Party acknowledges that it and its respective Subsidiaries may presently
have and, following the Effective Time, may gain access to or possession of
confidential or proprietary information of, or personal

 

14

--------------------------------------------------------------------------------


 

information relating to, Third Parties (a) that was received under
confidentiality or non-disclosure agreements entered into between such Third
Parties, on the one hand, and the other Party or the other Party’s Subsidiaries,
on the other hand, prior to the date hereof; or (b) that as between the two
Parties, was originally collected by the other Party or the other Party’s
Subsidiaries and that may be subject to and protected by privacy, data
protection or other applicable laws.  As may be provided in more detail in this
Agreement, each Party agrees that it shall hold, protect and use, and shall
cause its Subsidiaries and its and their respective Representatives to hold,
protect and use, in strict confidence the confidential and proprietary
information of, or personal information relating to, Third Parties in accordance
with privacy, data protection or other applicable laws and the terms of any
agreements that were either entered into before the date hereof or affirmative
commitments or representations that were made before the date hereof by, between
or among the other Party or the other Party’s Subsidiaries, on the one hand, and
such Third Parties, on the other hand.

 

Section 6.04          Protective Arrangements.  In the event that either Party
or any of its Subsidiaries is requested or required (by oral question,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) by any Governmental Authority or
pursuant to applicable Law to disclose or provide any confidential or
proprietary information or Materials of the other Party, as applicable, that is
subject to the confidentiality provisions hereof, such Party shall provide the
other Party with notice of such request or demand as promptly as practicable
under the circumstances so that such other Party shall have an opportunity to
seek an appropriate protective order, at such other Party’s own cost and
expense.  In the event that such other Party fails to receive such appropriate
protective order in a timely manner and the Party receiving the request or
demand reasonably determines that its failure to disclose or provide such
information shall actually prejudice the Party receiving the request or demand,
then the Party that received such request or demand may thereafter disclose or
provide information to the extent required by such law (as so advised by
counsel) or by lawful process or such Governmental Authority.

 

ARTICLE VII.

 

MISCELLANEOUS.

 

Section 7.01          Mutual Cooperation.  The Parties and their respective
Subsidiaries shall cooperate with each other in connection with the performance
of the Services hereunder and the completion of the Separation Projects,
including producing on a timely basis all information and Materials that are
reasonably requested with respect to the performance of Services and the
completion of the Separation Projects, by the end of the term of this Agreement;
provided, however, that such cooperation shall not unreasonably disrupt the
normal operations of the Parties and their respective Subsidiaries; and,
provided, further, that this Section 7.01 shall not require either Party to
incur any out-of-pocket costs or expenses unless and except as expressly
provided in this Agreement or otherwise agreed to in writing by the Parties.

 

Section 7.02          Limitations on Liability.

 

(a)           THE LIABILITIES OF EACH PARTY AND ITS SUBSIDIARIES AND THEIR
RESPECTIVE REPRESENTATIVES, COLLECTIVELY, UNDER THIS

 

15

--------------------------------------------------------------------------------


 

AGREEMENT FOR ANY ACT OR FAILURE TO ACT IN CONNECTION HEREWITH (INCLUDING THE
PERFORMANCE OR BREACH OF THIS AGREEMENT), OR FROM THE SALE, DELIVERY, PROVISION
OR USE OF ANY SERVICES PROVIDED UNDER OR CONTEMPLATED BY THIS AGREEMENT, WHETHER
IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE,
SHALL NOT EXCEED SUCH PARTY’S PROFITS FOR PERFORMING SERVICES HEREUNDER, WHICH
SHALL BE DEEMED TO BE EQUAL TO THE AMOUNT OF THE MARK-UP RECEIVED BY SUCH PARTY
DURING THE PREVIOUS TWELVE (12) MONTH PERIOD.

 

(b)           IN NO EVENT SHALL EITHER PARTY, ITS SUBSIDIARIES OR ITS
REPRESENTATIVES BE LIABLE TO THE OTHER PARTY FOR INDIRECT,
EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THE
PERFORMANCE OF THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, AND EACH PARTY HEREBY WAIVES ON BEHALF OF ITSELF
AND ITS SUBSIDIARIES ANY CLAIM FOR SUCH DAMAGES, INCLUDING ANY CLAIM FOR
PROPERTY DAMAGE OR LOST PROFITS, WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE.

 

(c)           The foregoing limitations on Liability in this Section 7.02 shall
not apply (i) to either Party’s Liability for breaches of confidentiality under
ARTICLE VI (Confidentiality) or (ii) in respect of any Liability arising out of
or in connection with the gross negligence, willful misconduct, or fraud of or
by the Party to be charged.

 

Section 7.03          Indemnification Procedures.  The provisions of Article IV
of the Separation and Distribution Agreement shall govern claims for
indemnification under this Agreement; provided that, for purposes of this
Section 7.03, in the event of any conflict between the provisions of Article IV
of the Separation and Distribution Agreement and this ARTICLE VII, the
provisions of this Agreement shall control.

 

Section 7.04          Force Majeure.  Neither Party shall be deemed in default
of this Agreement for failure to fulfill any obligation so long as and to the
extent to which any delay or failure in the fulfillment of such obligations is
prevented, frustrated, hindered or delayed as a consequence of circumstances of
Force Majeure.  In the event of any such excused delay, the time for performance
shall be extended for a period equal to the time lost by reason of the delay.  A
Party claiming the benefit of this provision shall, as soon as reasonably
practicable after the occurrence of any such event, (a) provide Notice to the
other Party of the nature and extent of any such Force Majeure condition; and
(b) use commercially reasonable efforts to remove any such causes and resume
performance under this Agreement as soon as reasonably practicable.

 

Section 7.05          Acceptance.  Acceptance shall occur when the Services and
Materials described in the Work Plan meet the agreed upon acceptance criteria as
described in the Work Plan.  If the Services and Materials do not meet the
acceptance criteria as set forth in the Work Plan when they are ready for
acceptance evaluation, a Party may give the other Party detailed written
notification of the deficiency or non-conformance within thirty (30) business
days of delivery of the Services or Materials.  The providing Party then shall
either correct the deficiency or

 

16

--------------------------------------------------------------------------------


 

non-conformance or provide a plan acceptable for correcting the deficiency or
non-conformance.  If the deficiency or non-conformance is not corrected or if an
acceptable plan for correcting such deficiency or non-conformance is not
established during such period, then the aggrieved Party shall follow the
procedures for dispute resolution set forth in Section 7.14.

 

Section 7.06          Audit Assistance.  Each of the Parties and their
respective Subsidiaries are or may be subject to regulation and audit by a
Governmental Authority, standards organizations, customers or other parties to
contracts with such Parties or their respective Subsidiaries under applicable
law, standards or contract provisions.  If a Governmental Authority, standards
organization, customer or other party to a contract with a Party or its
Subsidiary exercises its right to examine or audit such Party’s or its
Subsidiary’s books, records, documents or accounting practices and procedures
pursuant to such applicable law, standards or contract provisions, and such
examination or audit relates to the Services, then the other Party shall
provide, at the sole cost and expense of the requesting Party, all assistance
reasonably requested by the Party that is subject to the examination or audit in
responding to such examination or audits or requests for information, to the
extent that such assistance or information is within the reasonable control of
the cooperating Party and is related to the Services

 

Section 7.07          Survival of Covenants.  Except as expressly set forth in
this Agreement, the covenants and other agreements contained in this Agreement,
and Liability for the breach of any obligations contained herein, shall survive
the date hereof and shall remain in full force and effect thereafter.

 

Section 7.08          Title to Intellectual Property.  Except as expressly
provided for under the terms of this Agreement, each Party acknowledges that it
shall acquire no right, title or interest (including any license rights or
rights of use) in any intellectual property which is owned or licensed by the
other Party, by reason of the provision of the Services provided hereunder.  No
Party shall remove or alter any copyright, trademark, confidentiality or other
proprietary notices that appear on any intellectual property owned or licensed
by the other Party, and it shall reproduce any such notices on any and all
copies thereof.  No Party shall attempt to decompile, translate, reverse
engineer or make excessive copies of any intellectual property owned or licensed
by the other Party, and it shall promptly notify such other Party of any such
attempt, regardless of whether by it or any Third Party, of which it becomes
aware.

 

Section 7.09          Subsidiaries.  Abbott shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by a Subsidiary of Abbott, and AbbVie shall
cause to be performed, and hereby guarantees the performance of, all actions,
agreements and obligations set forth herein to be performed by a Subsidiary of
AbbVie.

 

Section 7.10          Headings.  The Section and Paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

Section 7.11          Independent Contractors.  The Parties each acknowledge
that they are separate entities, each of which has entered into this Agreement
for independent business reasons.

 

17

--------------------------------------------------------------------------------


 

The relationships of the Parties hereunder are those of independent contractors
and nothing contained herein shall be deemed to create a joint venture,
partnership or any other relationship.

 

Section 7.12          No Third Party Beneficiaries.  The provisions of this
Agreement are solely for the benefit of the Parties and their Subsidiaries and
are not intended to confer upon any Person except the Parties any rights or
remedies hereunder; and there are no Third Party beneficiaries of this Agreement
and this Agreement shall not provide any other Third Party with any remedy,
claim, Liability, reimbursement, claim of action or other right in excess of
those existing without reference to this Agreement.

 

Section 7.13          Governing Law.  This Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of Delaware
irrespective of the choice of laws principles of the State of Delaware, as to
all matters, including matters of validity, construction, effect,
enforceability, performance and remedies.

 

Section 7.14          Disputes; Equitable Relief.

 

(a)           In the event of any dispute, controversy or claim arising out of
or relating to the transactions contemplated by this Agreement, or the validity,
interpretation, breach or termination of any provision of this Agreement, or
calculation or allocation of the costs of any Service, including claims seeking
redress or asserting rights under any law, such dispute, controversy or claim
shall be resolved in accordance with the dispute resolution process referred to
in Schedule 7.01 to the Separation and Distribution Agreement.

 

(b)           Subject to the foregoing provisions of this Section 7.14, in the
event of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the Party or Parties who are or are
to be thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief (on an interim or permanent basis) of its
rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.  The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any Proceeding for specific performance
that a remedy at Law would be adequate is waived.

 

Section 7.15          Interpretation.  Words in the singular shall be deemed to
include the plural and vice versa and words of one gender shall be deemed to
include the other genders as the context requires.  The terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules hereto) and not to any particular provision of this Agreement. 
Section and Schedule references are to the Sections and Schedules to this
Agreement unless otherwise specified.  Unless otherwise stated, all references
to any agreement shall be deemed to include the exhibits, schedules and annexes
to such agreement.  The word “including” and words of similar import when used
in this Agreement shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified.  The word “or” shall not be
exclusive.  Unless otherwise specified in a particular case, the word “days”
refers to calendar days.  References herein to this Agreement or any Ancillary
Agreement shall be deemed to refer to this Agreement or

 

18

--------------------------------------------------------------------------------

 

such Ancillary Agreement as of the date such agreement is executed and as it may
be amended thereafter, unless otherwise specified.

 

Section 7.16          Survival.  ARTICLE I (Definitions), Section 2.02
(Transition Services Agreements and Conflicts), Section 2.03(c) (Performance of
Services), Section 2.04 (Charges), ARTICLE IV (Billing; Taxes), ARTICLE VI
(Confidentiality), Section 7.02 (Limitations on Liability), Section 7.06 (Audit
Assistance), and Section 7.12 (No Third Party Beneficiaries) through
Section 7.28 (Mutual Drafting) shall survive any expiration or termination of
this Agreement.

 

Section 7.17          Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.  This agreement shall not be assigned without the prior
written consent of Abbott and AbbVie, except that:

 

(a)           each Party may assign all of its rights and obligations under this
Agreement to any of its Subsidiaries; provided, however, that no such assignment
shall release the assigning Party from any Liability under this Agreement; and

 

(b)           in connection with (i) either Party’s divestiture of all or
substantially all of its assets to a Third Party or (ii) a Change of Control of
either Party, such Party, as applicable, may assign to such Third Party its
rights and obligations under this Agreement; provided, however, that (A) no such
assignment shall release the assigning Party from any Liability under this
Agreement, (B) any and all costs and expenses incurred by either Party in
connection with such assignment (including in connection with clause (C) of this
proviso) shall be borne solely by the assigning Party, and (C) the Parties shall
in good faith negotiate any amendments to this Agreement, including the
Schedules to this Agreement, that may be reasonably necessary or appropriate in
order to assign such Services.

 

Section 7.18          Amendment.  No provisions of this Agreement shall be
deemed amended, supplemented or modified unless such amendment, supplement or
modification is in writing and signed by an authorized representative of both
Parties or, in the case of an amendment, supplement or modification (including
an early termination) of a Work Plan, signed by the contact listed, or by an
authorized representative of the functional area indicated, on the applicable
Work Plan.  No provisions of this Agreement shall be deemed waived unless such
waiver is in writing and signed by the authorized representative of the Party or
relevant Subsidiary against whom it is sought to be enforced or, in the case of
a waiver of a provision in a Work Plan, signed by the contact listed, or by an
authorized representative of the functional area indicated, on the applicable
Work Plan, or by such contact’s senior management.

 

Section 7.19          Waivers of Default.  Waiver by either Party of any default
by the other Party of any provision of this Agreement shall not be deemed a
waiver by the waiving Party of any subsequent or other default, nor shall it
prejudice the rights of the waiving Party.

 

Section 7.20          Notices.  All notices or other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service or by facsimile with receipt confirmed (followed by delivery of
an original via overnight courier service) or by registered or

 

19

--------------------------------------------------------------------------------


 

certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice):

 

If to Abbott:

 

Abbott Laboratories
100 Abbott Park Road
Building AP6D, Dept. 364
Abbott Park, Illinois 60064-6020
Attn:  Vice President, Information Technology
Facsimile:  (847) 935-3253

 

With a copy to:

 

Abbott Laboratories
100 Abbott Park Road
Building AP6D, Dept. 364
Abbott Park, Illinois 60064-6020
Attn:  General Counsel
Facsimile:  (847) 935-3294

 

If to AbbVie:

 

AbbVie Inc.
1 North Waukegan Road
North Chicago, Illinois 60064
Attn:  Vice President, Information Technology
Facsimile:  (847) 938-8810

 

With a copy to:

 

AbbVie Inc.
1 North Waukegan Road
North Chicago, Illinois 60064
Attn:  General Counsel
Facsimile:  (847) 936-0410

 

Either Party may, by notice to the other Party, change the address to which such
Notices are to be given.

 

Section 7.21          Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement.

 

Section 7.22          Entire Agreement.  This Agreement and the Exhibits and
Schedules hereto contain the entire agreement and understanding between the
Parties with respect to the subject matter hereof and supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the Parties other than those set forth or referred to
herein

 

20

--------------------------------------------------------------------------------


 

or therein.  Notwithstanding any other provisions in this Agreement to the
contrary, in the event and to the extent that there is a conflict between the
provisions of this Agreement and the provisions of the Separation and
Distribution Agreement, the provisions of this Agreement shall control with
respect to the subject matter addressed in this Agreement.

 

Section 7.23          Corporate Power.  Abbott represents on behalf of itself
and, to the extent applicable, each Abbott Subsidiary, and AbbVie represents on
behalf of itself and, to the extent applicable, each AbbVie Subsidiary as
follows:

 

(a)           each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

 

(b)           this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms hereof.

 

Section 7.24          Signatures and Delivery.  Each of Abbott and AbbVie
acknowledges that it may execute this Agreement by manual, stamp or mechanical
signature, and that delivery of an executed counterpart of a signature page to
this Agreement (whether executed by manual, stamp or mechanical signature) by
facsimile or by email in portable document format (PDF) shall be effective as
delivery of such executed counterpart of this Agreement.  Each of Abbott and
AbbVie expressly adopts and confirms a stamp or mechanical signature (regardless
of whether delivered in person, by mail, by courier, by facsimile or by email in
portable document format (PDF)) made in its respective name as if it were a
manual signature delivered in person, agrees that it shall not assert that any
such signature or delivery is not adequate to bind it to the same extent as if
it were signed manually and delivered in person and agrees that, at the
reasonable request of the other Party at any time, it shall as promptly as
reasonably practicable cause this Agreement to be manually executed (any such
execution to be as of the date of the initial date hereof) and delivered in
person, by mail or by courier.

 

Section 7.25          Severability.  In the event that any one or more of the
terms or provisions of this Agreement or the application thereof to any Person
or circumstance is determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or the application of such term or provision to Persons or circumstances or in
jurisdictions other than those as to which it has been determined to be invalid,
illegal or unenforceable, and the Parties shall use their commercially
reasonable efforts to substitute one or more valid, legal and enforceable terms
or provisions into this Agreement which, insofar as practicable, implement the
purposes and intent of the Parties.  Any term or provision of this Agreement
held invalid or unenforceable only in part, degree or within certain
jurisdictions shall remain in full force and effect to the extent not held
invalid or unenforceable to the extent consistent with the intent of the parties
as reflected by this Agreement.  To the extent permitted by applicable Law, each
party waives any term or provision of Law which renders any term or provision of
this Agreement to be invalid, illegal or unenforceable in any respect.

 

Section 7.26          Further Assurances.  Each Party hereto shall take, or
cause to be taken, any and all reasonable actions, including the execution,
acknowledgment, filing and delivery of

 

21

--------------------------------------------------------------------------------


 

any and all documents and instruments that any other Party hereto may reasonably
request in order to effect the intent and purpose of this Agreement and the
transactions contemplated hereby.

 

Section 7.27          Public Announcements.  Except for the press releases and
other public statements set forth in Schedule 9.16 to the Separation and
Distribution Agreement, the Parties shall consult with each other before they or
any of their Subsidiaries issue, and give each other the opportunity to review
and comment upon, any press release or other public statements with respect to
the transactions contemplated by this Agreement, and the Parties shall not, and
shall cause their respective Subsidiaries not to, issue any such press release
or make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchange or national securities
quotation system.

 

Section 7.28          Mutual Drafting.  This Agreement shall be deemed to be the
joint work product of the Parties and any rule of construction that a document
shall be interpreted or construed against a drafter of such document shall not
be applicable.

 

*        *        *        *        *

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

ABBOTT LABORATORIES

 

ABBVIE INC.

 

 

 

 

 

By:

/s/ Thomas C. Freyman

 

By:

/s/ Richard A. Gonzalez

Name:

Thomas C. Freyman

 

Name:

Richard A. Gonzalez

Title:

Executive Vice President, Finance

 

Title:

Chairman of the Board and

 

and Chief Financial Officer

 

 

Chief Executive Officer

 

[Signature Page to Information Technology Agreement]

 

--------------------------------------------------------------------------------

 

Schedule A

 

IT Separation Project Plans

 

Separation Project

 

Anticipated
Start Date

 

Anticipated
Completion Date

Create AbbVie International Back Office.

 

Q1 2013

 

Q1 2015

Establish AbbVie global network infrastructure, including help desk, WAN, LAN,
border, telecom, and network identify services.

 

Q1 2013

 

Q1 2015

Establish the U.S. ERP system.

 

Q1 2013

 

Q1 2014

Establish AbbVie collaboration environment, including email, calendaring,
intranet portal, and collaboration tools.

 

Q1 2013

 

Q1 2015

Evaluate and change as required branding in all AbbVie in scope applications,
systems, and documents.

 

Q1 2013

 

Q1 2015

Establish an AbbVie global data center structure.

 

Q1 2013

 

Q1 2015

 

--------------------------------------------------------------------------------

 

Schedule B

 

Form of Work Plan (Project Initiation Document)

 

 

 

 

 

 

  Project Name:

 

 

Date:

 

 

 

 

 

 

 

  Project ID:

 

 

Group:

   A   B   C

 

 

 

 

 

 

 

 

 

 

  Project Governance:

 

 

 

  Abbvie Business
  Owner

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Name of Approver

 

 

 

 

Title, Department

 

 

 

 

 

 

 

 

 

 

 

 

 

  Project Governance:

 

 

 

  Abbott Business
  Owner

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Name of Approver

 

 

 

 

Title, Department

 

 

 

 

 

 

 

 

 

 

 

 

 

  Project Governance:

 

 

 

  AbbVie IT Function
  Lead

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Name of Approver

 

 

 

 

Title, Department

 

 

 

 

 

 

 

 

 

 

 

 

 

  Project Governance:

 

 

 

  Abbott IT Function
  Lead

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Name of Approver

 

 

 

 

Title, Department

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

  Project Governance:

 

 

 

  Project Manager

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Name of Approver

 

 

 

 

Title, Department

 

 

 

 

 

 

 

 

 

 

 

 

 

  Project Governance:

 

 

 

  PMO Transition Lead

(to be completed by Provider’s Transition PMO)

 

 

 

 

 

 

 

 

Date:

 

 

 

Name of Approver

 

 

 

 

Title, Department

 

 

 

 

 

 

 

 

 

1.             GROUP (Circle the appropriate letter)

 

Group A means the TSA Service Recipient pays for the entire work plan except for
any optimization, enhancement or upgrade the Service Provider makes in concert
with the Work Plan for its own benefit/use (the “Provider Upgrade Charges”).
Group B means the party requesting a new system or service will pay for the
entire work plan subject to the Provider Upgrade Charges caveat of Group A.
Group C items result in the two parties coming to mutual agreement on a cost
sharing agreement.

 

2.             DESCRIPTION

 

Describe the project.

 

3.             OBJECTIVES

 

State project Objectives.  Use business (rather than technical) terminology
whenever possible.  Example:  “Consolidate International Sales each Month.”  Be
as specific as possible.

 

4.             SCOPE

 

Use this section to identify those areas, activities and systems that are in the
scope of this project.  Also identify activities and areas that are excluded
from the project.

 

Examples:  User demographics, internal and external Customers, Systems and/or
processes that are impacted, Volume (i.e. transactions per period) metrics,
Delphi, COP

 

5.             START/END DATES

 

·

 

2

--------------------------------------------------------------------------------


 

6.             DEPENDENCIES

 

List related / dependent Dis-Synergies and Transition Service Agreements (TSA)
below.  Briefly describe the nature of the dependency/relationship.

 

Dependent / Related Projects

 

Project/TSA ID

 

Description

 

 

 

 

 

Newco###

 

 

 

 

 

 

 

Newco###

 

 

 

 

 

 

 

Newco###

 

 

 

 

7.             ALTERNATIVES AND APPROACH

 

Describe alternatives considered and the selected approach

 

8.             CHARGES

 

Project Cost Component

 

Abbott or
AbbVie
Charge

 

Capital
(in
$000s)

 

Expense
(in
$000s)

 

Total
(in
$000s)

 

Ongoing
Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.             TSA ADJUSTMENTS

 

Identify TSA(s) that could be partially or fully terminated as a result of this
Work Plan and the associated charges that would require adjustment.

 

TSA(s) ####

 

TSA Impact Description

 

Partial/Full

 

Charge
Adjustment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.          TRANSITION TO SUPPORT PLAN

 

Include details on the planned support model at time of project completion.

 

3

--------------------------------------------------------------------------------


 

11.          ACCEPTANCE CRITERIA

 

Describe the acceptance criteria that will be used to evaluate the delivered
service and when achieved will end this work plan.

 

12.          CHANGE HISTORY

 

List the changes to this work plan.

 

Nbr

 

Approval
Date

 

Change Description

 

Budget
Impact

 

Schedule
Impact

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

[g300732lo11i001.jpg]

 

 

--------------------------------------------------------------------------------

 

 

[g300732lo13i001.jpg]

 

--------------------------------------------------------------------------------


 

[g300732lo13i002.jpg]

 

--------------------------------------------------------------------------------

 

 

[g300732lo15i001.jpg]

 

--------------------------------------------------------------------------------


 

[g300732lo15i002.jpg]

 

--------------------------------------------------------------------------------

 

 

[g300732lo17i001.jpg]

 

--------------------------------------------------------------------------------

 

[g300732lo19i001.jpg]

 

--------------------------------------------------------------------------------

 

 

[g300732lo21i001.jpg]

 

--------------------------------------------------------------------------------
